Citation Nr: 1222345	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  07-29 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of a shell fragment wound, right ankle.

 3.  Entitlement to service connection for a skin rash of both feet.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

 5.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1970 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal, in part, from a May 2006 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO) that awarded service connection for PTSD rated 30 percent and bilateral hearing loss rated zero percent, both effective from October 2005.  In July 2007, the RO increased the rating for PTSD to 50 percent retroactive to October 2005.  He has not expressed satisfaction with such increase, and the matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

This case is also before the Board on appeal from a May 2007 rating decision that denied service connection for diabetes mellitus.  The Veteran withdrew his request for a personal hearing before the Board in August 2008.  38 C.F.R. § 20.704(e).  

The May 2006 rating decision also denied service connection for shell fragment wounds of the right ankle and for a skin rash of the feet.  The Veteran timely expressed disagreement with those denials; a statement of the case (SOC) addressing the matters has not been issued.  

The claims of service connection for shell fragment wounds of the right ankle and a skin rash of the feet, and the matter of entitlement to a rating in excess of 50 percent for PTSD are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.

Claims of service connection for a dental disorder, muscle weakness, chronic obstructive pulmonary disorder, emphysema, bronchitis, cerebral stroke, hiatal hernia, sleep apnea, Barrett's esophagus, hemorrhoids, anal leakage, sleep apnea, Peyronies Disease, and Restless Leg Syndrome appear to have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statements dated in November 2007 and July 2011.   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for clarification and appropriate action.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam and thus, he is presumed to have been exposed to an herbicide agent.

2.  The Veteran is not shown to have a diagnosis of diabetes mellitus.

3.  The Veteran's hearing acuity is not shown to have been worse than Level I in the right ear and Level II in the left ear.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.   A compensable rating for bilateral hearing loss is not warranted.  §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code (Code) 6100, 4.86 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2007 SOC provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  [A July 2008 letter also provided him with general disability rating and effective date criteria.]  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding the claim of service connection for diabetes mellitus, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs), service personnel records, and post-service treatment records have been secured.  The RO arranged for VA examinations in March 2006, July 2009, July 2011 and October 2011.   The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background and Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file and Virtual VA record (VA's electronic database storage), with an emphasis on the evidence relevant to this appeal, has been reviewed.   Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

  Service Connection for Diabetes Mellitus

The Veteran contends that he has Type 2 diabetes mellitus which is related to his exposure to herbicide during his Vietnam service.  

The Veteran's service personnel records reveal that he served in the Republic of Vietnam (RVN) from October 1970 to April 1971.  His STRs, including his May 1970 enlistment and December 1971 separation examination reports (showing negative urinalysis for sugar on both occasions), are silent for any complaints, findings, treatment, or diagnoses pertaining to diabetes mellitus.  

Post-service, VA outpatient treatment records contain conflicting information as to whether or not the Veteran had Type 2 diabetes mellitus (as opposed to impaired fasting glucose (IFG)).  On July 2011 VA examination the Veteran reported having diabetes mellitus diagnosed in 2006.  The Veteran was given a diagnosis of diabetes mellitus based on the "established VA diagnosis of diabetes mellitus."  The examiner noted there were no objective findings to support a diagnosis of diabetes mellitus (blood glucose testing was normal on the day of examination).  The examiner noted it [normal blood glucose] was only "one day results" and therefore the diagnosis remained unchanged.

This matter was forwarded to a VA physician (Board-certified in Internal Medicine) for an independent medical opinion based on a review of the record.  In the October 2011 opinion the consulting physician noted that on July 2011 VA examination both the comprehensive metabolic panel and urinalysis were normal.  The physician reviewed laboratory results for the period between November 2009 and May 2011, noting they showed normal creatinine with glucose levels ranging from 107 to 116.  Glucose levels dated between June 2008 and July 2009 ranged between 89 and 113.  Glucose levels dated between October 2005 and September 2007 ranged from 96 to 102, though there was no indication as to whether or not these levels were of a fasting glucose.  The physician noted hemoglobin A1C levels between July 2009 and May 2011 ranged between 6.2 and 6.4.  It was also noted that VA outpatient treatment records dated in December 2008 listed diabetes mellitus, type 2 or unspecified.  The Veteran was not taking any antidiabetic medication.  In March 2009, there was a notation of IFG and a hemoglobin A1C of 6.2.  The provider noted the Veteran did not want medication from VA.  

The consulting physician found that VA outpatient treatment records also documented that the Veteran had IFG versus diabetes mellitus.   He observed that the Veteran's laboratory results did not meet the minimum standards for a diagnosis of diabetes mellitus, to include: fasting plasma glucose level at or above 126 on two separate occasions; plasma glucose at or above 200 two hours after a 75 gm oral glucose load as in glucose tolerance test; or symptoms of hyperglycemia and casual plasma glucose at or above 200.  He further noted the Veteran's body mass index was 31 based on BMI classification of being obese by his primary care physician (PCP) in 2008.  

The consulting physician concluded there was no diagnosis of Type 2 diabetes mellitus.  He explained that there was no convincing evidence that the Veteran met the American Diabetes Association's definition of diabetes mellitus.  The Veteran's plasma glucose, presumably at a fasting level, had been less than 126 on several different occasions (the physician indicated that glucose levels between 100 and 116 missed the classification and definition of IFG).  The physician opined that the Veteran instead had impaired glucose tolerance, which may at some point develop into diabetes mellitus; based on review of the medical record he did not meet the criteria for a diagnosis of diabetes mellitus. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303. Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303. 

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1   (1999). 

Veterans who, during active service, served in the RVN during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If such a veteran has a disease associated with herbicide exposure, that disease shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no evidence of such disease during the period of such service.  The enumerated diseases associated with herbicide exposure include type 2 diabetes mellitus.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990). 

It is not in dispute that the Veteran served in the RVN, he is presumed to have been exposed to an herbicide agent/Agent Orange in servicer  38 U.S.C.A. § 1116(f).   

However, the threshold matter that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought, i.e., diabetes mellitus; if the disability is not shown, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

There is conflicting evidence as to whether or not the Veteran has (or during the pendency of the claim has had) a diagnosis of Type 2 diabetes mellitus.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336   (1994). 

The evidence that supports that the Veteran has Type 2 diabetes consists essentially of notations of such diagnosis in his treatment records; the July 2011 VA examiner's assignment of such diagnosis; and the Veteran's accounts that he was given such diagnosis.  

The clinical notations of diabetes in the Veteran's treatment records are essentially in historical listings of the Veteran's diagnoses (see December 2008 VA outpatient treatment record).  They do not identify the clinical data on which the diagnosis was made (or explain the rationale for the diagnosis).  Therefore, they are lacking in probative value.   See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)(a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion);

The July 2011 VA examiner's diagnosis of Type 2 diabetes mellitus is based solely on the historical notation of such diagnosis.  In fact, the examiner indicated that the clinical findings on that day did not support a diagnosis of Type 2 diabetes (but, because they were isolated, were insufficient to change the historical diagnosis).  The examiner did not identify the clinical data which supported the historical diagnosis of diabetes, or provide any rationale as to why such diagnosis is valid.  Consequently, the diagnosis of diabetes on July 2011 VA examination is also lacking in probative value.  Id. 

Finally, the Veteran's accounts that he was given/has a diagnosis of diabetes are likewise lacking in probative value.  His accounts of what some physician purportedly indicated are "too attenuated and inherently unreliable to constitute medical (and competent) evidence".  See Robinette v. Brown, 8 Vet, App, 69, 77 (1995).  The Board observes that the diagnosis of diabetes (which requires laboratory findings) is beyond the scope of lay observation, and requires medical expertise.  See  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2009).  The Veteran does not point to any supporting medical evidence that is accompanied by adequate explanation of rationale.

Against the Veteran's claim (i.e., against a finding that he has Type 2 diabetes) is the October 2011 opinion by a VA physician (who is Board-certified in internal medicine).  The opinion reflects a thorough and complete review of the record and familiarity with the clinical data noted therein.  Significantly, it is the only competent evidence in the record that discusses what is needed to establish a diagnosis of Type 2 diabetes (and why the Veteran does not meet those criteria, i.e., because laboratory findings sufficient to establish the diagnosis are not shown at any time in the record).  Because the opinion is by a physician eminently qualified to provide it; because the opinion cites to supporting factual data; and because the provider explains the rationale for the opinion in detail, it is very probative evidence on the question of whether or not the Veteran has Type 2 diabetes.  Because there is no adequate (i.e., accompanied by citation to clinical data and by rationale) medical opinion evidence to the contrary, it is persuasive.   

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has/or has had a valid diagnosis of Type 2 diabetes (vs. merely an impaired fasting glucose -which is a laboratory finding), and that he has not presented a valid claim of service connection for such disease.

     Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

The Veteran's claim seeking service connection for bilateral hearing loss was received on October 24, 2005.  He has been assigned a 0 percent rating for his bilateral hearing loss from that date.  In this regard, the Board notes that the results of audiometry conducted during the Veteran's service are not for consideration herein (as they predate-and have no bearing on the status of the Veteran's hearing during) the evaluation period.  See 38 C.F.R. § 3.400.  

A March 2006 audiogram showed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
30
40
60
LEFT
-
20
25
45
55

The right ear average puretone threshold was 39 decibels and the left ear average puretone threshold was 38.  Speech discrimination was 98 percent in the right ear and 96 percent in the left.   

Under Table VI the test results for each ear warrant a designation of Level I hearing acuity.  Under Table VII, when there is a Level I hearing acuity in each ear, a 0 percent rating under Code 6100 is warranted.  38 C.F.R. § 4.85.  

On July 2009 official audiometry puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
20
60
75
LEFT
-
15
15
70
80

The average puretone thresholds were 43 decibels for the right ear and 45 decibels for the left.  Speech discrimination was 100 percent on the right and 96 percent on the left.  Under Table VI, these findings correspond to a Level I hearing acuity in each ear (again under Table VII warranting a 0 percent rating under Code 6100).  

The most recent official audiological evaluation was conducted in July 2011.  The Board finds that in addition to conducting audiometry, the examiner elicited from the Veteran, and commented on, the impact his hearing loss has on his functioning. Puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
40
55
70
LEFT
-
35
45
60
65
The average puretone thresholds were 50 decibels, right ear and 51 decibels, left.  Speech discrimination was 96 percent on the right and 88 percent on the left.  Under Table VI, these findings correspond to Level I hearing on the right and Level II hearing on the left.  Under Table VII, such Levels of hearing acuity also warrant a 0 percent rating under Code 6100.     

At worst during the pendency of the appeal, the right ear test results translate to a Level I designation and the left ear tests results translate to a Level II designation under Table VI for hearing impairment based on puretone threshold average and speech discrimination.  See 38 C.F.R. § 4.85(d).  Together a Level I and a Level II results in a noncompensable rating under 38 C.F.R. § 4.85, Table VII, and the Board finds there is no basis for a higher rating based on the test results.  

The Board has considered whether at any time the Veteran's hearing loss fell into an the exceptional patterns that would allow for rating under the alternate criteria in Table VIa.  However, an exceptional pattern of hearing loss, as defined in 38 C.F.R. § 4.86(a), is not shown, and a rating under the alternate Table VIa criteria is not warranted.  At no time were puretone thresholds at 1000, 2000, 3000, and 4000 Hertz each 55 decibels or more, or puretone thresholds in either ear less than 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).

Regarding the Veteran's assertions that his hearing impairment is greater than that reflected by the 0 percent rating assigned as he has been fitted for hearing aids, the Board acknowledges that he is competent to testify as to symptoms he experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson he is not competent to establish the level of his hearing disability by his own opinions.  As was noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.

Finally, the Board has considered whether referral for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  The difficulty understanding communication identified by the July 2011 VA examiner as a functional limitation due to the hearing loss is encompassed by the schedular rating.  As there is also no objective evidence, or allegation, suggesting that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  In fact, he retired from law enforcement after 28 years of service and per the July 2011 VA examination report continues to participate in noise trauma intensive activities such as drag racing.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD. Specifically, records of pertinent treatment he received during the evaluation period appear to be outstanding, including Vet Center records from 2005 to the present and private records from the Veteran's primary care provider and from Dr. LD.  He must assist in the development for these records by identifying (by date and provider) the occasions of treatment and providing all releases necessary for VA to secure records of private treatment.  

If records of ongoing VA treatment for PTSD are not associated with the claims folder, such records (which are constructively of record) must also be secured. 

A contemporaneous psychiatric evaluation (that encompasses consideration of the treatment the Veteran is/has been receiving) is also necessary.  

Finally, in August 2006, the RO received a timely NOD with a May 2006 rating decision that denied service connection for shell fragment wounds of the right ankle and a skin rash of the feet.  An SOC in the matters has not been issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs the Board must remand the matter for issuance of an SOC. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran identify (and provide releases for all private records of) any evaluation or treatment he has received for PTSD during the evaluation period (records of which are not already associated with the record).  The RO must secure for the record copies of the complete clinical records of the evaluations/treatment from all sources identified.  If any private records are not received pursuant to the RO's request, the Veteran must be so notified, and advised that ultimately it is his responsibility to ensure that private records are received. 

2.  The RO should also secure updated records of any VA evaluations or treatment the Veteran has received for psychiatric disability.  

3.  When the development sought above is completed, the RO should arrange for a psychiatric evaluation of the Veteran to ascertain the severity of his PTSD.  The Veteran's claims file (and any pertinent records in Virtual VA), as well as the criteria for rating psychiatric disability, must be reviewed by the examiner in conjunction with the examination.  All pertinent findings must be described in detail, to specifically include notation of the presence or absence of each symptom listed in the criteria for psychiatric ratings above 50 percent.  The examiner should comment on the functional impairment that results from the Veterans' PTSD, and must explain the rationale for all opinions.  

4.  The RO should ensure that all development sought is completed, and then readjudicate the matter of the rating for the Veteran's PTSD.  If the benefit sought remains denied, the RO should issue an appropriate Supplemental SOC, and afford the Veteran and his representative the opportunity to respond.   This matter should then be returned to the Board for appellate review. 

5.  The RO should issue an appropriate SOC in the matter of service-connection for a shell fragment wound of the right ankle and for a skin rash of the feet.  The Veteran must be advised of the time limit for filing a substantive appeal, and that for the Board to have jurisdiction in this matter, he must timely file a substantive appeal.  If he timely perfects an appeal in the matter, it should be returned to the Board for appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


